Bullard, J.
The undertaking on the part of the defendants was, that the schooner should earn her freight on a voyage to Matamoras, notwithstanding the ordinary perils of the sea. They did not take the risk of a blockade of the port of destination ; but, in that event, the vessel was at liberty to deviate from her-direct course, enter another port, and wait a reasonable time for the raising of the blockade. It follows that, if, in consequence of the blockade, the vessel had steered for another port to wait, and had been lost, the underwriters would have been liable, notwithstanding the deviation. But it cannot be fairly concluded from this clause in the policy, that the owners were at liberty to break up the voyage, and give up the cargo to the shippers, from an apprehension that it would be injured by hot weather. They might have insisted upon the payment of their freight, or have waited for the raising of the blockade ; for, however deteriorated the cargo may have been on its arrival at the port of destination, the vessel would have earned her freight according to the undertaking of the defendants. The plaintiffs voluntarily put an end to the voyage, without insisting upon receiving their freight.
. If, instead of being on the freight, the insurance had been on the vessel, or the cargo itself, it appears to us clear that the assured would not have had a right, under the circumstances presented by this case, to abandon as for a total loss, and to recover of *457the underwriters. The absence of a right to abandon on account of a blockade, excludes the right to recover any loss occasioned by such an event. By permitting the vessel, in such a case, to proceed to a different port, nothing more is implied that a consent, on the part of the insurers, to take the risk of proceeding to another port; and during the detention, for a reasonable time, until the blockade may be raised. If. the plaintiffs recover in this case, it can only be on the ground, that the blockade put an end to the voyage ; and such liability cannot attach, unless a blockade was one of the perils inshred against, which is plainly not the case.
The judgment of the Parish Court is, therefore, avoided and reversed ; and ours is for the defendants, with the costs in both courts.